 
EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE


In consideration for my signing of this Separation Agreement and General Release
(“Agreement”) and agreement to abide by its terms, Innodata Isogen, Inc.
(“Innodata Isogen”) agrees to provide me with:


(a) Continuation of my employment through June 30, 2009 per the terms of the
employment agreement attached to this Agreement as Exhibit A.


(b)  If I elect to continue medical and dental coverage under Innodata Isogen’s
health insurance plan in accordance with the continuation requirements of COBRA,
Innodata Isogen shall pay for the cost of said coverage beginning on the last
day of employment and ending on December 31, 2009.  Thereafter, I shall be
entitled to elect to continue such COBRA coverage for the remainder of the COBRA
period, at my own expense.


I understand and agree that I would not receive such consideration except for my
execution of this Agreement and my fulfillment of the promises contained in this
document that apply to me.


I acknowledge this Agreement is invalid if signed before April 27, 2009, the
date of my resignation as Executive Vice President and Chief Financial Officer
of Innodata Isogen. A copy of my resignation letter is attached to this
Agreement as Exhibit B.


 I knowingly and voluntarily release and forever discharge, to the full extent
permitted by law,  Innodata Isogen, its affiliates, subsidiaries, divisions,
successors and assigns, and their current and former partners, affiliates,
owners, agents, officers, directors, employees, successors and assigns,
individually and in their corporate capacities and Innodata Isogen’s attorneys,
insurers, employee benefit plans, programs and arrangements and their
administrators, functionaries and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Releasees”), of and from any and
all claims, known or unknown, asserted and unasserted, that I, my heirs,
executors, administrators, successors and assigns, have or may have against
Releasees as of the date of my execution of this Agreement, including but not
limited to, arising out of or related to my employment or the cessation of my
employment with Innodata Isogen, including, but not limited to, any alleged
violation of: Title VII of the Civil Rights Act of 1964; The Civil Rights Act of
1991; Sections 1981 through 1988 of Title 42 of the United States Code; The
Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any vested
benefits under any tax qualified benefit plan); The Immigration Reform and
Control Act; The Americans with Disabilities Act of 1990; The Age Discrimination
in Employment Act of 1967 (“ADEA”); The Workers Adjustment and Retraining
Notification Act; The Occupational Safety and Health Act; The Fair Credit
Reporting Act; Sarbanes-Oxley Act of 2002; New Jersey Law Against
Discrimination; New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim; New Jersey
Family Leave Act;  New Jersey Equal Pay Act;   New Jersey Conscientious Employee
Protection Act (Whistleblower Protection); The New Jersey Wage Payment and Work
Hour Laws;  The New Jersey Public Employees’ Occupational Safety and Health
Act;  New Jersey Fair Credit Reporting Act;  New Jersey laws regarding Political
Activities of Employees, Lie Detector Tests, Jury Duty, Employment Protection,
and Discrimination; any claim for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; any other federal, state, local or
other civil or human rights law; or any other regulation or ordinance, and/or
public policy, contract, tort or common law; provided, however, that nothing
herein shall release Innodata Isogen from its obligations to provide the
payments and benefits set forth on Exhibits A hereto, any of my rights to
indemnification or coverage under Innodata Isogen’s officers’ and directors’
liability insurance and as provided in the Innodata Isogen by-laws, which shall
continue to apply to me as in effect on the date hereof solely in accordance
with their terms and with respect to actions taken by me while an officer of
Innodata Isogen (collectively, the “Indemnification Rights”) or any of my vested
benefits under any tax-qualified retirement plans (the “Retirement Plans”), the
health insurance benefits, vacation, and other accrued benefits in accordance
with the Innodata Isogen “Personnel Handbook for U.S.-Based Employees (the
“Accrued Benefits”), and the 2001 Stock Option Plan of Innodata Isogen (the
“Stock Plan”) in which I participate.  Moreover, although I retain the right to
file a charge of discrimination, I will not be entitled to receive any relief,
recovery or monies in connection with any complaint, charge or legal proceeding
brought against Releasees, including attorneys’ fees, without regard to the
party or parties who have instituted any such complaint, charge or legal
proceeding, to the extent permitted by law.


I agree to return to Innodata Isogen or destroy all Innodata Isogen confidential
information, and to return to Innodata Isogen all Innodata Isogen property on or
before the last day of my employment, or earlier upon written request. Innodata
Isogen will have no obligation to provide any consideration hereunder unless I
return or destroy all such confidential information and Innodata Isogen property
to Innodata Isogen as requested.

 
 

--------------------------------------------------------------------------------

 





I agree not to defame, disparage, or demean Innodata Isogen, its affiliates,
subsidiaries and their respective current and former officers and directors, in
any manner whatsoever, provided that nothing contained herein shall prevent me
from providing truthful information about Innodata Isogen in connection with any
legal proceeding or to the extent compelled to do so by law or in connection
with seeking new employment, subject to my on-going obligations under the
Confidentiality Agreement (defined below) and  Innodata Isogen, on behalf of
itself and its officers and directors, agrees not to defame, disparage, or
demean me, provided that nothing contained herein shall prevent Innodata Isogen,
its officers and directors from providing truthful information about me in
connection with any legal proceeding or to the extent compelled to do so by law
or in connection with any reference which I request Innodata Isogen to provide
on my behalf.


I have not filed or caused to be filed, and I am not a party to, any claim,
charge, complaint, action or other legal proceeding against Releasees in any
forum or form as of the date of execution of this Agreement and to the current
knowledge of Innodata Isogen and its senior officers and directors, there is no
present circumstance of which they are aware that would give rise to any claim,
charge, complaint, action or other legal proceeding against me.  I have been
paid and/or have received all compensation, wages, bonuses, commissions and/or
benefits to which I may be entitled, and acknowledge that no other compensation,
wages, bonuses, commissions and/or benefits are due to me except as provided in
this Agreement.   I affirm that I have no known workplace injuries or
occupational diseases, and that I have been provided and/or have not been denied
any leave under any federal, state or local family/medical or disability leave
law.


 I acknowledge that neither this Agreement nor the furnishing of the
consideration for this Agreement is an admission by Innodata Isogen of any
liability or unlawful conduct of any kind.


I have 250,000 nonqualified options to acquire common stock of Innodata Isogen
that were granted on December 22, 2005 pursuant to the Stock Plan and which are
fully vested and have been since the time of grant and which pursuant  to the
terms of grant shall remain fully exercisable through August 29, 2009 (the
“Expiration Date”); provided that, (a) 187,500 of the nonqualified options will
continue to be exercisable through the Expiration Date through the cashless
exercise feature of the Stock Option Plan and the arrangements with Morgan
Stanley (subject to the normal blackout periods provided under Innodata Isogen’s
policies and applicable SEC rules and regulations) and (b)  the
remaining  62,500 nonqualified options are currently subject to a “lock-up”
restriction which prohibits me from disposing of the shares received upon
exercise prior to December 22, 2009, and, therefore, I am unable to utilize the
cashless exercise feature of the Stock Plan.  I understand that in lieu of my
open market exercise of all or a portion of my options, Innodata Isogen may
offer to “stock settle” such options, but is not obligated to do so, and I may
accept such offer, but am not obligated to do so.


I understand that: (i) this Agreement shall be governed and conformed in
accordance with the laws of the state of New Jersey without regard to its
conflict of laws provisions; (ii) should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect; and (iii) this Agreement may not be
modified, altered or changed except upon express written consent of both parties
in which specific reference is made to this Agreement. I further understand that
after I enter into this Agreement, both Innodata Isogen and I will have the
right to enforce its terms.


I understand that I have up to twenty-one (21) days to consider this Agreement
and I have been advised of my right to consult with an attorney prior to
executing this Agreement.  I further agree that any modifications, material or
otherwise, made to this Agreement, do not restart or affect in any manner my
original twenty-one (21) day consideration period.


I further understand that I may revoke this Agreement for a period of seven (7)
days following the day I execute it.  Any revocation within this period must be
submitted, in writing, to Virginia Galdieri, Director of Human Resources at
Innodata Isogen, Three University Plaza, Hackensack, New Jersey 07601, and must
state, "I hereby revoke my acceptance of our Agreement and General
Release."  The revocation must be personally delivered to Virginia Galdieri, or
to her designee, or be mailed to Innodata Isogen, Inc., Three University Plaza,
Hackensack, New Jersey 07601, and postmarked within seven (7) days of my
execution of this Agreement.  This Agreement shall not become effective or
enforceable until the revocation period has expired.  If the last day of the
revocation period is a Saturday, Sunday or legal holiday recognized in the state
in which I last worked, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday or legal holiday.

 
 

--------------------------------------------------------------------------------

 





            This Agreement reflects the entire agreement between the myself and
Innodata Isogen and supersedes all prior agreements and understandings regarding
the same subject matter except for (i) the Agreement Concerning Confidentiality
and Non-Disclosure I previously executed (the “Confidentiality Agreement”); (ii)
the obligations contained in Paragraphs 8, 9, 10 and 12 of the employment
agreement dated December 22, 2005 between myself and the Company (the
“Employment Agreement”)  and (iii) the Indemnification Rights, Stock Plan, the
Accrued Benefits and the Retirement Plans. By signing this Agreement I re-affirm
my continuing obligations under the Confidentiality Agreement and the Employment
Agreement provisions identified in the preceding sentence, including, without
limitation, my obligations of non-solicitation of Innodata Isogen customers and
employees, and my obligations of confidentiality and non-disclosure, and by
signing this Agreement Innodata Isogen re-affirms its obligations under the
Indemnification Rights and the Stock Plan. Having elected to execute this
Agreement, to fulfill the promises set forth in these documents that apply to me
and to receive the consideration set forth herein, I freely and knowingly, and
after due consideration, enter into this Agreement intending to waive, settle
and release all claims I have or might have against Releasees to the full extent
provided in this Agreement.  I acknowledge that I have not relied on any
representations, promises or agreements of any kind made to me in connection
with my decision to execute this Agreement, except for those set forth in this
Agreement.




Signed: /s/ Steven L. Ford                                         


Print Name:  Steven L. Ford


Date: April 27, 2009                                                     




Acknowledged and agreed:


Innodata Isogen, Inc.


By: /s/ Jack Abuhoff                                                      


Name: Jack Abuhoff


Title: Chairman and CEO


Date: April 27, 2009                                                     
 
 

--------------------------------------------------------------------------------


 
Exhibit A
Employment Agreement


This Employment Agreement (the “Agreement”) is made and entered into as of the
27th day of April 2009 by and between Innodata Isogen, Inc. (the “Company”) and
Steven L. Ford (the “Executive”).


 
1.
The Company hereby employs the Executive as a Consultant for a period commencing
on April 27, 2009 and ending on June 30, 2009 (the “Term”). Executive’s
employment with the Company shall automatically end at the conclusion of the
Term.

 
2.
The Executive hereby accepts such employment with the Company under the terms
and conditions set forth in this Agreement.

 
3.
The Executive shall report to the Chief Executive Officer of the Company.  The
Executive shall not be an officer of the Company during the Term and shall not
be required to execute any filing or other document on behalf of the Company
during the Term.

 
4.
The Executive shall receive a salary of $25,875 per month during the Term,
prorated for any partial months. Salary shall be paid in accordance with the
Company’s standard practices and shall be subject to deduction for applicable
U.S. federal, state and local withholding taxes. The Executive shall not be
entitled to any other form of compensation during the Term or upon the
conclusion of the Term.

 
5.
The Executive shall entitled to health insurance benefits, vacation, and other
benefits in accordance with the Company’s “Personnel Handbook for U.S.-Based
Employees”, including reimbursement for business expenses incurred on behalf of
the Company.

 
6.
The Executive acknowledges his continuing obligation pursuant to the Company’s
standard “Agreement Concerning Confidentiality and Non-Disclosure” previously
signed by the Executive.

 
7.
The terms of this Agreement and the resolution of any disputes shall be governed
by New Jersey Law.

 
8.
This Agreement may not be amended or modified except by an express written
agreement signed by the Executive and the Chief Executive Officer of the
Company.  This Agreement shall not be terminated by the Company prior to the end
of the Term.

 
9.
Upon the conclusion of the Term, the Company may, at the Company’s sole
discretion, elect to extend a no-commitment consulting agreement to the
Executive. Any such consulting agreement shall be at a rate to be determined,
not to exceed $300 per hour.





Acknowledged and Agreed:


Innodata Isogen, Inc.
Steven L. Ford
   
By: /s/ Jack Abuhoff    
By: /s/ Steven L. Ford        
Jack Abuhoff    
Date: April 27, 2009     
Date: April 27, 2009             


 
 

--------------------------------------------------------------------------------

 

Exhibit B


Resignation Letter


April 27, 2009


Mr. Jack Abuhoff
Chairman and CEO
Innodata Isogen, Inc.
3 University Plaza
Hackensack, New Jersey 07601


Dear Jack,


I hereby resign as Executive Vice President and Chief Financial Officer of
Innodata Isogen, Inc. effective today, April 27, 2009.


Sincerely,


/s/ Steven L. Ford


Steven L. Ford







 